Filed:  April 6, 2000  
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
	Petitioner,
	v. 
HARDY MYERS,Attorney General for the State of Oregon,
	Respondent,
	and
 
STEVEN NOVICK,
	Intervenor.
(SC S47193)
	En Banc
	On petition to review ballot title.
	Submitted on the petition, memorandum of intervenor and
respondent, and the record March 8, 2000.
	Gregory W. Byrne, Portland, filed the petition for
petitioner.
	Brendan C. Dunn, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	Steven Novick, Portland, intervenor pro se, filed a
memorandum.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
PER CURIAM
This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments to the Secretary of State respecting the content
of the draft ballot title for a proposed measure designated by
the Secretary of State as Initiative Petition 111 (2000).  He
therefore is entitled to seek review of the resulting ballot
title for that measure certified by the Attorney General.  See
ORS 250.085(2) (setting that requirement).  We review the
Attorney General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035
(1997). (1) See ORS 250.085(5) (setting out standard of review).
We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997).  Accordingly, we certify to the Secretary of State
the following ballot title:
AMENDS CONSTITUTION: PROHIBITS SPECIFIED LAWS REGULATING DIRECT DEPOSIT, PAYROLL DEDUCTIONS, RELATED NEGOTIATIONS

RESULT OF "YES" VOTE: "Yes" vote prohibits
specified laws, rules regarding availability of direct
deposit, payroll deductions, related negotiations.


RESULT OF "NO" VOTE: "No" vote rejects prohibiting
specified laws and rules regarding direct deposit,
payroll deductions, related negotiations.
SUMMARY: Amends Constitution.  Constitution now
prohibits restricting employees' right to make
political contributions through electronic transfers,
payroll deduction.  Measure grants employers,
employees, unions right to negotiate direct deposit,
automatic payroll deductions to pay bills, make
contributions, conduct other financial transactions. 
Prohibits certain laws restricting those negotiations,
restricting or mandating: type of employer providing
direct deposit, payroll deduction; type of employees
using those services; type of persons, entities
receiving funds through those means; timing, frequency
of employees' decisions authorizing those services.
Does not require those services.

	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).



1. 	The 1999 Legislature amended ORS 250.035(2) in several
respects.  Or Laws 1999, ch 793, § 1.  However, section 3 of that
1999 enactment provides, in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:


"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present proposed measure is one of those to which the 1999
act does not apply.  We therefore apply the pertinent provisions
of ORS 250.035(2) (1997).
Return to previous location.